 In the Matterof NATIONAL CARBON COMPANY, INC.,EDGEWATER WORKSandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL 702, C. I.O.Case No. R-1358CERTIFICATION OF REPRESENTATIVESSeptember 19, 19.39On July 24, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled case.'The Direction of Election directed that anelection by secret ballot be conducted under the direction and super-vision of.the Regional Director for the Eighth Region (Cleveland,Ohio) within fifteen (15) days from the date of the Direction amongall production and maintenance employees including all hourly paidemployees in the works and research laboratories of National CarbonCompany, Inc., Edgewater Works, Cleveland, Ohio, employed bythe Company during the pay-roll period next preceding the date ofthe Direction of Election, including employees who did not workduring such pay-roll period because they were ill or on vacation a;ndemployees who were then or have since been temporarily laid off,but excluding supervisory and clerical employees and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by United Electrical, Radio & MachineWorkers of America, Local 702, C. I. 0., herein called the United,or by Independent Carbon Workers Association, herein called theIndependent, for the purposes of collective bargaining, or by neither.Pursuant to the. Direction of Election, an election by secret ballotwas conducted on August 3 and 8, 1939. Full opportunity was ac-corded to all parties to participate in the election and to makechallenges.On August 7, 1939, the United filed with the Board a petition toreview and reconsider part of the Decision of the Board issued onJuly 24, 1939.On August 9, 1939, the Board denied the petition.On August 11, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules and' 13 N. L. R.B. 956.15 N. L. R. B., No. 50.481 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegulations-Series 2, issued 'and duly served upon the parties hisElection Report.No objections to the conduct of the ballot or tothe Election Report have been filed by any of the parties.2As to the results of the secret ballot, theRegionalDirectorreportedas follows :Total number of employees eligible----------------------1,197Total number of ballots cast------------------------------1,158Totalnumber of votes for United Electrical, Radio &Machine Workersof America,Local 702----------------687Total numberof votesfor The Independent Carbon WorkersAssociation. -------------------------------------------274Total number of votes for neither organization------------196Total number of blank ballots----------------------------1Total number of void ballots------------------------------0Total number of allowed challenged votes-----------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthat United Electrical, Radio & MachineWorkers of America, Local 702, C.I.O., has been designated and se-lected by a majority of all production and maintenance employees,including all hourly paid employees in the works and research labora-tories of National Carbon Company, Inc., Edgewater Works, Cleve-land, Ohio, but excluding supervisory and clerical employees, as theirrepresentative for the purposes of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the Act, United Elec-trical,Radio & Machine Workers of America, Local 702, C.I.O., isthe exclusive. representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.2In his Election Report, the Regional Director reportedthat,by stipulation enteredintoby the Company,the Independent,and the United,the parties agreed that"employeeswho were not employed by the Companyas of the pay-rollperiod ending July 22, 1939,shall not be eligible to vote in the election."As a result of this, 103 employees who hadbeen laid.off betweenMarch31 and April21, 1939,were not permitted to vote. Sincethis exclusion was agreedto byall parties and. sincethe votesof the excludedemployeescould not change the result of the election, we shall not consider any issues arisingfrom the stipulation.